Name: Commission Regulation (EEC) No 1683/82 of 29 June 1982 making the importation of certain textile products originating in Turkey subject to quantitative limitation
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 186/20 Official Journal of the European Communities 30 . 6 . 82 COMMISSION REGULATION (EEC) No 1683/82 of 29 June 1982 making the importation of certain textile products originating in Turkey subject to quantitative limitation April 1982 (2), authorized France to suspend, until 30 June 1982, the importation of shirts originating in Turkey ; Whereas imports into France of shirts originating in Turkey in the first four months of 1982 have already reached 95-6 % of imports in 1981 , which represents an increase of 345 % compared with the same period in 1981 ; Whereas, in order to avoid irreparable damage to French producers and a serious deterioration in the economic situation of that region of the Community, it is therefore necessary to continue the application of safeguard measures by applying quantitative limita ­ tions to imports until the end of 1982, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1842/71 of 21 June 1971 ('), and in particular Article 1 thereof, Having regard to the formal request submitted by France after consultation within the Advisory Committee established by Article 3 of that Regulation, Whereas there has been a substantial increase in imports of shirts on the French market in particular since 1979 while at the same time consumption was falling leading to an increase of about 25 % of the rate of import penetration which has now reached 40 % , resulting in the closure of factories and considerable loss of employment ; Whereas, in consequence of this situation, imports of shirts originating in the majority of low-cost supplier countries have been subject to a Community system of authorization and quantitative limitation ; Whereas imports into France of shirts originating in Turkey represented in 1981 8-4 % of total imports of this product ; whereas during the first two months of 1982 imports originating in Turkey have already reached 47 % of imports in 1981 , which represents an increase of 650 % compared with the same period in 1981 ; Whereas the extremely rapid increase in recent months of imports into France of shirts originating in Turkey have helped to exacerbate the cumulative disturbance of that market ; Whereas, in consequence of this situation , the Commission, by Regulation (EEC) No 876/82 of 15 1 . The importation into France of the category 8 textile products listed in the Annex, originating in Turkey, shall be subject, until 31 December 1982, to a quantitative limit fixed in this same Annex. 2. The provisions of the preceding paragraph shall not apply to products which have been placed on board and are in the course of shipment to the Community before the entry into force of Regulation (EEC) No 876/82. 3 . All the quantities imported from 1 January 1982 are to be deducted from the quantities laid down in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall be applicable until 31 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 June 1982. For the Commission Wilhelm HAFERKAMP Vice-President (&gt;) OJ No L 192, 26. 8 . 1971 , p. 14. (2) OJ No L 101 , 16. 4. 1982, p. 43 . 30 . 6 . 82 Official Journal of the European Communities No L 186/21 ANNEX Category CCT heading No NIMEXE code (1982) Description MemberStates Quantitative limits from 1 January to 31 December 1982 8 61.03 A 61.03-11 ; 15 ; 19 Men's and boys' under garments, inclu ­ ding collars , shirt fronts and cuffs : Men's and boys' shirts, woven, of wool , of cotton or of man-made textile fibres F 1 956 000 pieces